Citation Nr: 1341749	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-37 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteitis condensans ilii, lumbar spine.  

2.  Entitlement to an evaluation in excess of 10 percent for migraine headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1994 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Per the Veteran's request, a Travel Board hearing was scheduled to occur on August 19, 2013, and the Veteran failed to appear after receiving notice thereof.  A Report of General Information dated that same day documents that the Veteran explained that she missed the hearing due to back pain.  In a November 2013 written communication, the Veteran explained that she no longer desired a hearing before the Board.  Accordingly, her request for a hearing before the Board is withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations in October 2008.  She and her representative urge that she be afforded new VA examinations as her conditions have worsened since then.  See e.g. November 25, 2013, Appellant's Brief.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's complaints indicate possible worsening of the service-connected disabilities on appeal, the Veteran should be afforded a new VA examination to address the severity of these conditions.
Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA outpatient clinical records.

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of her service-connected osteitis condensans ilii, lumbar spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the current range of motion in the lumbar spine, to include the degree at which pain begins, if any, as well as identify any objective evidence of such pain.  Any neurological abnormalities, to include bowel/bladder impairment and lower extremity symptoms, e.g. paresthesias, weakness, etc., resulting from the service-connected low back disability, if any, should be discussed.

The clinician should also discuss how the Veteran's disability impacts her daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the current extent and severity of her service-connected migraine headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's migraine headaches, in particular the frequency of any prostrating attacks. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims on the basis of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.


	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


